     6:18-cv-00201-RAW Document 166 Filed in ED/OK on 09/21/20 Page 1 of 15




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA


JUDY LYNN PRINCE,                           )
Administrator of the Estate of              )
WAYNE BOWKER, Deceased,                     )
                                            )
                    Plaintiff,              )
                                            )
v.                                          ) Case No. CIV-18-201-RAW
                                             )
SHERIFF OF CARTER COUNTY,                    )
in his official capacity, et al.,            )
                                             )
                                             )
                                            )
                                            )
                                            )
                                            )
                    Defendants.             )

                                       ORDER

       Before the court is the motion of defendant Kimberly Miller for summary judgment.1

Wayne Bowker (“Bowker”) began incarceration in the Carter County Detention Center

(“CCDC”) on March 23, 2016 while awaiting trial for possession of cocaine. He died in

custody on June 30, 2016. At the time of Bowker’s incarceration, Miller was employed as

a nurse employed by the CCDC. Plaintiff brings claims against her pursuant to 42 U.S.C.

§1983, the “remedial vehicle for raising claims based on the violation of [federal]

constitutional rights.” Brown v. Buhman, 822 F.3d 1151, 1161 n.9 (10th Cir.2016).

       Summary judgment is appropriate “if the movant shows that there is no genuine

       1
      The complaint spells defendant’s name thus. In the
briefing, the spelling “Kimberlee” is sometimes used.
   6:18-cv-00201-RAW Document 166 Filed in ED/OK on 09/21/20 Page 2 of 15




dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Rule 56(a) F.R.Cv.P. A dispute is genuine when the evidence is such that a reasonable jury

could return a verdict for the nonmoving party; a fact is material when it might affect the

outcome of the suit under the governing substantive law. See Bird v. W. Valley City, 832

F.3d 1188, 1199 (10th Cir.2016). The court must view all evidence and draw reasonable

inferences therefrom in the light most favorable to the nonmoving party. Sawyers v. Norton,

962 F.3d 1270, 1282 (10th Cir.2020).

       The court will relate the facts generally, although the task has been difficult. First,

plaintiff has not strictly complied with Rule 56 and Local Civil Rule 56.1(c). See Bennett

v. Carter County, 2019 WL 1671979 n.2 (E.D.Okla.2019)(describing similar lack of

compliance). For her part, defendant has asserted what medical records state in support of

her statement of undisputed facts. The actual medical records themselves, however, are often

not presented. Instead, throughout much of movant’s principal brief, movant cites to the

deposition [#35-2] of Bowker’s mother (the plaintiff in this case) in which pertinent portions

of medical records (or other documents) were read to her by counsel. This is not an

appropriate presentation either.2


       2
      By way of example of the difficulty, movant asserts
“Bowker’s medical records show he had previously been diagnosed
as having cardiomegaly, or an enlarged heart.” (#135 at page 7
of 30 in CM/ECF pagination, ¶3). Movant cites to the deposition
transcript and #135-11, which was evidently an exhibit during the
deposition. The exhibit does not support the statement, although
the witness agreed (without contemporaneous objection) that the
exhibit she was shown so stated. Plaintiff asserts in her
response brief “Defendant provides no competent evidence that

                                              2
   6:18-cv-00201-RAW Document 166 Filed in ED/OK on 09/21/20 Page 3 of 15




    Upon initial booking on March 23, 2016, Bowker identified various medical conditions

(asthma, a heart condition, high blood pressure, bipolar disorder, an anxiety disorder,

seizures, and shortness of breath.) He did not mention that he used a CPAP machine at night.

He did not mention any history of cardiomegaly (enlarged heart). “Jail policy at all relevant

times stated that medical care was to be delivered by a licensed physician and through the use

of trained health care personnel . . . However, Carter County Jail had no licensed physician

on staff, and instead had hired licensed registered nurse Kim Miller. She did not regularly

review medication logs, although she had access to the logs and the Jail Entry Log.” Bennett,

2019 WL 1671979 at *2.3 Nurse Miller also had no specific mental health training. (#152-7




Bowker was previously diagnosed with ‘cardiomegaly.’” (#153 at
page 6 of 30, ¶¶2-3). Upon the court’s review, an exhibit to
another defendant’s motion for summary judgment (#136-5) is a
medical record indicating Bowker had cariodmegaly in 2015. This
court takes judicial notice. See Murphy v. Sandoval Co., 2019 WL
8881629 n.1 (D.N.M.2019).
     On another occasion, defendant presents as an undisputed
material fact that “[d]uring a telephone conversation with Bowker
on May 3, 2016, Plaintiff told him she was trying to sort out his
medication and he told her ‘don’t even worry about it, it’s not
that big a deal.’” (#135 at page 9 of 30, ¶11). Citation is again
made to the deposition, in which counsel reads the purported
statement by Bowker. The court does not adopt this asserted
undisputed fact.
       3
      The Bennett decision deals with somewhat similar claims
involving the CCDC and an inmate named Michael Manos. Miller was
not a party to that case. Plaintiff in the case at bar seeks to
rely on the language that “Nurse Miller failed to do anything
with regard to Manos’ treatment or care, including never
reviewing the medication logs or assessing Manos.“ Id. at *14. In
context, the statement is reciting plaintiff’s contentions in
that case, and this court does not view it as a factual finding.


                                              3
   6:18-cv-00201-RAW Document 166 Filed in ED/OK on 09/21/20 Page 4 of 15




at page 7 of 22, ll.11-20).

       Because Miller was not a doctor, she could not prescribe medications. Therefore, to

be administered a prescription, a prisoner either needed to bring the medication with him

when he was booked or the family needed to bring in the medication (and only in sealed

“blister packs”).    Obviously, this led to inconsistent administration of medications.

Alternatively, the CCDC effectively “outsourced” the problem by sending the inmate to the

Emergency Room, where the ER physician could order a prescription.

       On April 13 , 2016, Bowker completed a Medical Request Form. He complained that

he was having a difficult time breathing at night, saying he did not have his “pills or my air.”

Miller received the form on April 15, 2016. She determined that Bowker needed a CPAP

machine and made contact with Bowker’s mother for delivery. Miller instructed officers to

transport Bowker to the Emergency Room, but Bowker refused to go.

       After delay, Bowker’s medications were delivered to the CCDC, beginning on May

13, 2016. Some prescriptions terminated in June, 2016 and others Bowker began refusing

to take. The parties have devoted some portion of their briefing to the issue of medicine.

This is a serious issue regarding the operation of the jail itself. In the case at bar, however,

plaintiff’s expert does not state the failure to receive or the refusal to take medication caused

or contributed to Bowker’s death. (#135-6 at pages 42-43 of 52).4


       4
      Plaintiff’s expert does make the general statement that
“the failure to provide medical care resulted in [Bowker’s] death
within reasonable medical certainty,” (Id. at page 43 of 52,
ll.12-15), but addresses provision of specific medications as a

                                               4
   6:18-cv-00201-RAW Document 166 Filed in ED/OK on 09/21/20 Page 5 of 15




       On May 18, 2016, Bowker had a rash and was sent by CCDC staff to the Mercy

Hospital Emergency Room. He was treated and discharged. Bowker submitted medical

request forms complaining of loss of balance and dizziness on May 28, 2016 and June 3,

2016. Miller believes she was on vacation and did not see the forms until June 6, 2016.

Upon seeing the forms, she immediately sent Bowker to the Emergency Room again. The

ER doctor concluded Bowker was getting too much of one of his medications and lowered

the dosage. Movant represents that the ER doctor concluded: “at this time, I feel the patient

is safe for discharge. Symptoms have improved.” Again, this statement was read to plaintiff

during her deposition, but she appeared to concur that the reading was accurate. (#135-2 at

page 43 of 57, ll.19-24).5

       On June 11, 2016, Bowker was sent to the Mercy Hospital Emergency Room a third

time, this time with complaints of chest pain. He again was treated and released. Miller was

advised that Bowker was acting helpless and defecating on himself, and she went to check

on him on June 29, 2016. She asked him why he was defecating on himself and he

responded “I can’t. I can’t.”6 Miller did not believe Bowker needed to be transported to the

discrete issue.
       5
      The record does reflect an ER physician’s observations (on
6/11/2016) that “This could all be psychosomatic” and “I do not
feel that [Bowker] needs an emergent neurological evaluation.”
(#142-7 at page 8 of 13).
       6
      There is testimony that Bowker defecated on himself on
“about” a daily basis for “the last week or two” he was at the
jail. (#152-15 at page 5 of 12, ll.10-23). Miller interpreted
the fecal incontinence as possibly related to Bowker’s bipolar
disorder, but not as an emergency. (#135-4 at pages 31-32 of

                                             5
   6:18-cv-00201-RAW Document 166 Filed in ED/OK on 09/21/20 Page 6 of 15




ER at that time because his behavior did not appear to be life-threatening. (#135-4 at page

30 of 34, ll.1-4). An officer reported later that day that Bowker stood and walked to get his

food tray, ate his food, and even asked other inmates for additional food.

       On June 29, Miller called Judge Carson Brooks, who had presided over a competency

hearing for Bowker a few days earlier. Miller was exploring whether to get Bowker released

early from the CCDC so that he could obtain additional medical treatment. Judge Brooks

told Miller that Bowker had appeared normal in his court appearance.

       On June 30, 2016, at 1:02 a.m., a detention officer conducted a “site check” (or

perhaps “sight check”) and saw Bowker sitting on the toilet, looking up at the detention

officer. Upon a second check at 2:09 a.m., an officer found Bowker unresponsive. CPR was

performed and an ambulance was called. Bowker was transported to the ER, where he was

pronounced dead at 2:55 a.m.

       Plaintiff’s expert asserts Bowker “didn’t die of caridiomegaly.” (#152-16 at page 18

of 19, l.25). He found the cause of death to be “multifactorial.” (#135-6 at page 11 of 52,

l.6).7 The various possibilities he explores are adequately summarized by movant. See #135



34). Plaintiff’s expert opines that it should have obvious
Bowker needed “psychiatric stabilization and medical
evaluations.” (#152-16 at page 16 of 19, ll.14-16), although
plaintiff’s expert does not frame this observation directly as to
Miller.
       7
      The question posed was “what was the cause of death for Mr.
Manos?” (i.e., the inmate in the Bennett litigation), but the
expert clarified he was answering as to Bowker. (Id. at page 14
of 52, ll. 14-16).

                                             6
    6:18-cv-00201-RAW Document 166 Filed in ED/OK on 09/21/20 Page 7 of 15




at pages 12-13 of 30, ¶30.8 The expert opined that the jail staff “did good” in sending

Bowker to the ER three times within a six-week period (#135-6 at page 48 of 52 ll.17-20) but

that the staff was “deliberately indifferent to the need for access to medical screening and

emergency stabilization by the 29th and very likely prior. I just don’t have enough data.” Id.

at ll. 12-15).

       In this case, Miller asserts qualified immunity. Where a defendant asserts qualified

immunity at the summary judgment stage, the burden shifts to the plaintiff to show that (1)

the defendant violated a constitutional right, and (2) the constitutional right was clearly

established. Kapinski v. City of Albuquerque, 964 F.3d 900, 905 (10th Cir.2020). If, and only

if, the plaintiff meets this two-part test does a defendant then bear the traditional burden of

the movant for summary judgment. Id. When a defendant has moved for summary judgment

based on qualified immunity, the court still views the facts in the light most favorable to the

non-moving party and resolves all factual disputes and reasonable inferences in its favor.

Henderson v. Glanz, 813 F.3d 938, 952 (10th Cir.2015).

       As to the second prong, a clearly established right is one that is sufficiently clear that

every reasonable official would have understood that what he or she is doing violates that

right. Quintana v. Santa Fe Bd. of Comm., 2020 WL 5087899, *5 (10th Cir.2020). Although

courts do not require a case directly on point, nonetheless existing precedent must have



       8
      Plaintiff states “Defendant misstates Dr. Sobel’s opinions”
(#153 at page 17 of 30, ¶30) but does not so demonstrate. See
also #161 at pages 4-5 of 12.

                                               7
   6:18-cv-00201-RAW Document 166 Filed in ED/OK on 09/21/20 Page 8 of 15




placed the statutory or constitutional question beyond debate. Id. The dispositive question

is whether the violative nature of particular conduct is clearly established. Id. at *6

(emphasis in original). Such an inquiry must be undertaken in light of the specific context

of the case, not as a broad general proposition. Id.

       The Tenth Circuit has stated that “there is little doubt that deliberate indifference to

an inmate’s serious medical need [violates] a clearly established constitutional right.” Mata

v. Salz, 427 F.3d 745, 749 (10th Cir.2005). This abstract language calls to mind the principle

that a clearly established right should not be defined at a high level of generality. See White

v. Pauly, 137 S.Ct. 548, 552 (2017). In Estate of Vallina v. Petrescu, 757 Fed.Appx. 648

(10th Cir.2018), the court stated “[t]his general recitation of the deliberate indifference

standard cannot provide a source of clearly established law that controls in this case because

the statement of law is insufficiently particular to the facts at hand.” Id. at 650. See also

Toler v. Troutt, 631 Fed.Appx. 545, 547 (10th Cir.2015)(“If such a general statement of the

constitutional violation that must be clearly established were sufficient, qualified immunity

would almost never be granted.”).

       Rather, the pertinent statement appears to be that it is clearly established that a

deliberate indifference claim will arise when a medical professional completely denies care

although presented with recognizable symptoms which potentially create a medical

emergency and the prison official, knowing that medical protocol requires referral or minimal

diagnostic testing to confirm the symptoms, sends the inmate back to his cell. See Al-Turki


                                              8
   6:18-cv-00201-RAW Document 166 Filed in ED/OK on 09/21/20 Page 9 of 15




v. Robinson, 762 F.3d 1188, 1194 (10th Cir.2014).

       The court concludes that plaintiff has failed to meet her burden of demonstrating the

existence of a clearly established right. Miller did not completely deny care but, on the

contrary, sent Bowker to the ER on three separate occasions. Bowker’s final decline seems

to have been rapid, taking place over 24-48 hours, and manifesting itself (even in previous

days) in fecal incontinence. The court agrees with movant that “there was no clearly

established constitutional or statutory right that would have required a medical professional

to immediately transfer an inmate exhibiting symptoms of mental illness to the hospital.”

(#161 at 9).

       In the interest of thoroughness, the court now “considers whether the facts taken in

the light most favorable to plaintiff show that the defendant’s conduct violated a

constitutional right.” Poolaw v. Marcantel, 565 F.3d 721, 728 (10th Cir.2009). Elementary

principles of humanity embodied in the Eighth Amendment establish the government’s

obligation to provide medical care for those whom it is punishing by incarceration. Chapman

v. Santini, 805 Fed.Appx. 548, 553 (10th Cir.2020). Prison officials betray that obligation by

acting with deliberate indifference to an inmate’s serious medical needs. Id.

       Deliberate indifference has both an objective and a subjective component. Id. To

satisfy the objective component, a prisoner must prove that the alleged deprivation was

sufficiently serious. Id. The subjective component requires that a defendant act with a

sufficiently culpable state of mind. Id. A defendant has the necessary state of mind if he or


                                              9
   6:18-cv-00201-RAW Document 166 Filed in ED/OK on 09/21/20 Page 10 of 15




she knew an inmate faced a substantial risk of harm and disregarded that risk. Id. An inmate

need not prove the defendant had actual knowledge of the danger or actually intended that

harm befall the inmate. Id. Rather, it is enough that circumstantial evidence supports an

inference that a defendant failed to verify or confirm a risk that he or she strongly suspected

to exist. Id. Medical care includes psychological and psychiatric care. Holden v. GEO

Group Private Prison Contractors, 767 Fed.Appx. 692, 694 (10th Cir.2019).

       Bowker was a pretrial detainee. The constitutional protection against deliberate

indifference to a pretrial detainee’s serious medical condition springs from the Fourteenth

Amendment’s Due Process Clause. Sawyers, 962 F.3d at 1282. In evaluating such claims,

the court applies the analysis identical to that applied in Eighth Amendment cases. Id.9

       Stated at a high level of generality, deliberate indifference to an inmate’s serious

medical need violates a clearly established constitutional right. Estate of Booker v. Gomez,

745 F.3d 405, 433 (10th Cir.2014). This principle also clearly applies to pretrial detainees

through the Due Process Clause of the Fourteenth Amendment. Id.

       9
      In Kingsley v. Henrickson, 576 U.S. 389 (2015), the Supreme
Court held that the Eighth Amendment standard for excessive force
claims brought by prisoners, which requires that defendants act
maliciously and sadistically to cause harm, does not apply to
Fourteenth Amendment excessive force claims brought by pretrial
detainees. The circuits are split on whether Kingsley alters the
standard for conditions of confinement and inadequate medical
care. Plaintiff asks this court to rule that it does. Absent a
Tenth Circuit decision applying Kingsley to inadequate medical
care claims, this court will continue to apply existing
precedent. See, e.g., Parks v. Taylor, 2020 WL 1271587
(W.D.Okla.2020).
     Even should Kingsley be applicable, the court does not find
movant’s actions were “objectively unreasonable.”

                                              10
   6:18-cv-00201-RAW Document 166 Filed in ED/OK on 09/21/20 Page 11 of 15




       Regarding the objective component, a medical need is considered sufficiently serious

to satisfy this prong if the condition has been diagnosed by a physician as mandating

treatment or is so obvious that even a lay person would easily recognize the necessity for a

doctor’s attention. Sawyers, 962 F.3d at 1283. Precision is required because “[h]ow the

sufficiently serious medical need is defined will affect whether a defendant’s deliberate

indifference was the cause of that harm.” Paugh v. Uintah County, 2020 WL 4597062, *24

(D. Utah 2020).10 The case at bar, however, is marked by lack of precision on this point. In

her opening brief, defendant states “it is not entirely clear what harm the Plaintiff has

identified to satisfy” this component. (#135 at page 20 of 30 in CM/ECF pagination).

       The Tenth Circuit has spoken of the “ultimate harm” being sufficiently serious.

Martinez v. Beggs, 563 F.3d 1082, 1088-89 (10th Cir.2009). If that is the defined harm in the

case at bar, the question is easily answered by noting that Bowker ultimately died. The Tenth

Circuit holds that death “[is], without doubt, sufficiently serious to meet the objective

component.” Burke v. Regalado, 935 F.3d 960, 962 (10th Cir.2019). That defined harm,

however, places the heavy burden on plaintiff to demonstrate that Miller was deliberately

indifferent to the risk that Bowker would die.

       On the other hand, the Tenth Circuit has also said the serious medical need test can

be met by the “intermediate harm,” considering the inmate’s symptoms “presented at the time


       10
      The risk prison officials ignored must be the risk
plaintiff claims. Bruner-McMahon v. Jameson, 566 Fed.Appx. 628,
633 (10th Cir.2014). Accordingly, the burden of specificity is
on the plaintiff.

                                             11
   6:18-cv-00201-RAW Document 166 Filed in ED/OK on 09/21/20 Page 12 of 15




the prison employee has contact with the prisoner” or by the resulting harm, when (for

example) “delay by prison officials results in damage to a prisoner’s heart” or death. Kellum

v. Mares, 657 Fed.Appx. 763, 771 (10th Cir.2016).

       Plaintiff presents somewhat of a moving target, citing psychosis, fecal incontinence,

death, and respiratory distress. (#153 at page 19 of 30 n.6). Plaintiff also notes that her

expert “opines, to a reasonable degree of medical certainty, that [the] proximate cause of

Bowker’s death was neglected severe acute psychosis or delirium that caused an acute

encephalopathy, with a number of contributory comorbidities,” which are listed. (Id. at page

16 of 30). In the same paragraph, the plaintiff’s expert is cited for the opinion that “Mr.

Bowker suffered an acute psychiatric decompensation and catatonia that became lethal due

to the failures to provide inmate psychiatric and medical care and access to emergency

services.” Id. (emphasis added).

       The court finds that the objective component is satisfied, but with caveats. This prong

is satisfied if the defined harm (as claimed by plaintiff) is death, which is “sufficiently

serious” to satisfy this prong. Death satisfies this prong by either being characterized as

“ultimate harm” or as “resulting harm.” The court finds plaintiff has not satisfied the

objective component under the “intermediate harm” analysis, because the symptoms Mr.

Bowker presented upon initial booking and during his incarceration did not put jail

employees on notice that Mr. Bowker would suffer death.11

       11
      On the other hand, a medical need is considered
sufficiently serious to satisfy the objective prong if the

                                             12
   6:18-cv-00201-RAW Document 166 Filed in ED/OK on 09/21/20 Page 13 of 15




       The subjective component is akin to recklessness in the criminal law, where, to act

recklessly, a person must consciously disregard a substantial risk of serious harm. Bennett

v. Carter Co., 2019 WL 1671979, *5 (E.D.Okla.2019). Whether a prison official had the

requisite knowledge of a substantial risk is a question of fact subject to demonstration in the

usual ways, including inference from circumstantial evidence. Id. The fact that a serious

medical need was “obvious” could be evidence of deliberate indifference, although a prison

official may show that the obvious escaped him and avoid liability. Id.

       Largely for reasons previously stated, the court finds the subjective prong is not

satisfied. Miller had previously sent Bowker to the ER on three separate occasions. She

believed his fecal incontinence was a symptom of his bipolar disorder, and there is no

evidence she believed she was confronted with impending death. The Tenth Circuit has

found deliberate indifference when jail officials confronted with serious symptoms took no

action to treat them. See Sawyers, 962 F.3d at 1283. Such is not the situation here. Miller

made a good faith effort to diagnose and treat Bowker’s medical condition. See Mata, 427

F.3d at 761. Movant is also entitled to qualified immunity based upon the first prong, lack

of a constitutional violation.

       Plaintiff also brings a claim for unconstitutional conditions of confinement. Again,



condition has been diagnosed by physician as mandating treatment
or is so obvious that even a lay person would easily recognize
the necessity for a doctor’s attention. Al-Turki, 762 F.3d at
1192-93. That Bowker’s symptoms could lead to death had not been
diagnosed by a physician and was not obvious to a lay person.

                                              13
   6:18-cv-00201-RAW Document 166 Filed in ED/OK on 09/21/20 Page 14 of 15




as a pretrial detainee, plaintiff’s protections against inhumane conditions are based on the

Due Process Clause of the Fourteenth Amendment, but the Eighth Amendment standard

provides the benchmark for such claims. See Craig v. Eberly, 164 F.3d 490, 495 (10th

Cir.1998). A pretrial detainee must be afforded humane conditions of confinement by

ensuring basic necessities of adequate food, clothing, shelter, and medical care and

reasonable measures to guarantee safety. Ledbetter v. City of Topeka, 318 F.3d 1183, 1188

(10th Cir.2003). Prison officials violate this standard when they are deliberately indifferent

to an inmate’s serious medical needs. See Sealock v. Colorado, 218 F.3d 1205, 1209 (10th

Cir.2000).

       Miller asserts qualified immunity as to this claim as well. The court employs the same

analysis described above and finds plaintiff has failed to demonstrate both (1) violation of

a constitutional right and (2) that the constitutional right (stated at the proper level of

specificity) was clearly established.

       In the alternative, movant seeks dismissal of the punitive damages claim against her.

The substantive claims being dismissed, this claim too is necessarily dismissed.



    It is the order of the court that the motion of Kimberly Miller for summary judgment

(#135) is hereby granted.




                                             14
6:18-cv-00201-RAW Document 166 Filed in ED/OK on 09/21/20 Page 15 of 15




   IT IS SO ORDERED this 21st day of SEPTEMBER, 2020.




                                  15
